Citation Nr: 0701251	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury (a concussion), including seizure and psychiatric 
disorders.

2.  Entitlement to service connection for anxiety.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of L1 prior to January 6, 2005, and 
to an evaluation in excess of 40 percent from January 6, 
2005. 

5.  Entitlement to an evaluation in excess of 20 percent for 
a cervical strain with radiculopathy prior to January 6, 
2005, and to an evaluation in excess of 10 percent from 
January 6, 2005.

6.  Entitlement to a total evaluation based on individual 
unemployability based on service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  The veteran had active service from September 1983 
to September 1987.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran requested a BVA hearing at the RO in the 
Substantive Appeal received in January 2004.  The veteran was 
scheduled for such a hearing in September 2005, but did not 
appear for the hearing.  The veteran provided good cause for 
his failure to appear for the September 2005 BVA hearing and 
he was rescheduled for a BVA hearing in January 2006, but 
again failed to appear for that hearing.  The case was 
subsequently referred to the Board for appellate review.

However, the veteran's claims file contains a facsimile cover 
sheet on the date of the veteran's January 2006 hearing that 
contains the notation "postpone/reschedule."  In order to 
ensure the veteran was not deprived of a hearing before the 
BVA, the Board requested clarification from the veteran's 
representative regarding his desire concerning a hearing 
before the BVA.

In a December 2006 response to the Board's request, the 
veteran's representative indicated he had a telephone 
conversation with the veteran in which he indicated that he 
was advised by the RO that his BVA hearing had been cancelled 
and therefore he did not appear for the hearing scheduled for 
him in January 2006.  The veteran's representative indicated 
that there was apparently a misunderstanding or 
miscommunication between the RO and the veteran regarding his 
January 2006 hearing, and indicated that the veteran 
continued to desire to appear before the Board at a video 
conference hearing to provide testimony in support of his 
appeal.  Therefore, the veteran's representative urged the 
Board to grant the veteran a BVA hearing as requested.

To the extent that a motion for a new hearing setting forth 
good cause for the failure to appear for a scheduled hearing 
is necessary, the Board finds that the December 2006 response 
to the Board's request for clarification constitutes such a 
motion and sets forth good cause for the failure for the 
veteran to appear for the January 2006 hearing.  
Consequently, the Board will grant the veteran's motion and 
afford him a BVA video conference hearing in connection with 
his current appeal.

The Board also notes that in correspondence dated in April 
2005 the veteran expressed disagreement with previously 
denied claims including service connection for residuals of a 
head injury, service connection for a psychiatric disorder 
and a total evaluation based on individual unemployability 
due to service-connected disabilities.  However, 
correspondence from the veteran contains a notation on that 
correspondence, apparently from the RO, indicating that the 
notification letter pertaining to the denial of those claims 
was dated July 7, 2004, and that the notice of disagreement 
was not timely since it was received on July 26, 2005, more 
than 1 year following the notification letter.  

However, the Board's review of the record discloses that the 
record contains a December 2004 statement from the veteran is 
effectively a Notice of Disagreement to the June 2004 rating 
decision that denied service connection for residuals of a 
concussion including seizure and mental process problems, 
service connection for anxiety, service connection for 
depression based on the lack of new and material evidence to 
reopen the previously denied claim and denied a total 
evaluation on individual unemployability due to service-
connected disabilities.  Thus, the Board finds that the 
veteran did submit a timely Notice of Disagreement to the 
June 2004 rating decision.  The next step in the appellate 
process is for the RO to issue a Statement of the Case with 
respect to those issues.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  This case is being returned to the 
RO via the Appeals Management Center in Washington, D.C., and 
the veteran will be notified if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be scheduled for a 
BVA video conference hearing in 
connection with his current appeal at the 
earliest available date.

2.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case on the appeal initiated by 
the veteran from the June 2004 rating 
decision, which denied service connection 
for residuals of a head injury (a 
concussion), including seizures and 
psychiatric disorders; service connection 
for anxiety; service connection for 
depression based on the lack of new and 
material evidence to reopen the 
previously denied claim; and entitlement 
to a total evaluation based on individual 
unemployability due to service-connected 
disabilities.  The veteran and his 
representative should clearly be advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal from that determination.

The purpose of this REMAND is to obtain additional 
development and to ensure due process and the Board does not 
intimate any opinion as to the merits of the case either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


